DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 28-34 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lu et al. (U.S 2015/0130082).
As to claim 28, Lu et al. disclose in Figs. 5-9 a method of manufacturing a semiconductor device, the method comprising: receiving a substrate (70) (Fig. 5, para. [0024]); forming an interposer (“interconnect structure” 76) on the top side (top surface) of the substrate (70), said forming the interposer (“interconnect structure” 76) comprising sequentially layering at least one conductive layer {see “respective metallization pattern(s)” in interposer/structure 76 in Fig. 5, para. [0026]} and at least one dielectric layer (see “dielectric layer(s)” of structure 76, para. [0026]) on the top side (top surface) of the substrate (70) (see Fig. 5, para. [0026]); connecting a semiconductor die (“first dies” 66) to the at least one conductive layer {see “respective metallization pattern(s)” in interposer/structure 76 in Fig. 5, para. [0026]} of the interposer (“interconnect structure” 76) (see Fig. 6, para. [0026], [0028]); forming an encapsulation layer 
As to claim 29, as applied to claim 28 above, Lu et al. disclose in Figs. 5-9 all claimed limitations including the limitation wherein the substrate (70) comprises silicon (Figs. 5-7, para. [0024]).
As to claim 30, as applied to claims 28 and 29 above, Lu et al. disclose in Figs. 5-9 all claimed limitations including the limitation wherein a lateral side of the substrate (70) is exposed at a lateral side of the semiconductor device (see Fig. 6).
As to claim 31, as applied to claims 28-30 above, Lu et al. disclose in Figs. 5-9 all claimed limitations including the limitation wherein a lateral surface (side surface) of the encapsulation layer (“molding material” 82) is coplanar with a lateral surface (side surface) of the interposer (“interconnect structure” 76) (see Fig. 6).
As to claim 32, as applied to claims 28-30 above, Lu et al. disclose in Figs. 5-9 all claimed limitations including the limitation wherein said removing at least a portion of the substrate (70) comprises removing all of the substrate (70) (see Figs. 6-7, the entire bottom portion/part of substrate 70 is removed).

As to claim 34, as applied to claims 28 and 33 above, Lu et al. disclose in Figs. 5-9 all claimed limitations including the limitation wherein said forming the lower interconnection structure (“electrical connectors” 94, Fig. 7) comprises forming the lower interconnection structure (“electrical connectors” 94, Fig. 7) on a bottom side (bottom surface) of the second interposer {comprising “dielectric layer(s)” 92 and “metallization pattern(s)”, para. [0029]} (see Fig. 7 , para, [0029]). 
 
Allowable Subject Matter
Claims 21-27 and 41-46 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
A method comprising: a first semiconductor die comprising: a bond pad on a top side of the first semiconductor die, and a through silicon via (TSV) extending from the bond pad toward a bottom side of the first semiconductor die; an interposer on the top side of the first semiconductor die; the support structure coupled to the bottom side of the first semiconductor die; connecting a second semiconductor die to the at least one conductive layer of the interposer; forming an encapsulation layer around the second semiconductor die; exposing the TSV, said exposing the TSV comprising removing the support structure; and forming a lower 
A method comprising: a first semiconductor die comprising a via structure comprising: a bond pad on a first side of the first semiconductor die, and a through silicon via (TSV) extending from the bond pad toward a second side of the first semiconductor die; an interposer coupled to the first semiconductor die and positioned above the first semiconductor die; and a support structure coupled to the first semiconductor die and positioned below the first semiconductor die; connecting a second semiconductor die to the conductive layer of the interposer; forming an encapsulation layer around the second semiconductor die; exposing the via structure, said exposing the via structure comprising removing the support structure; and forming a lower interconnection structure on the exposed via structure, in combination with other claimed features, as recited in independent claim 41.  Claims 42-46 are dependent upon independent claim 41, and are therefore allowed. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 28-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817    
April 22, 2021